Citation Nr: 1013303	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  06-14 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.  

2.  Entitlement to service connection for a low back 
disorder.  

3.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to May 
1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a RO rating decision, dated in March 
2005 and issued in April 2005.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.  

2.  

3.  

4.  The Veteran currently does not have current bilateral 
hearing loss disability for VA compensation purposes.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder 
disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).  

2.  The criteria for service connection for a low back 
disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).  

3.  The claim of service connection for bilateral hearing 
loss must be denied by operation of law.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, in letters dated in February 2004, , the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the Veteran and 
the types of evidence that will be obtained by VA.  
Additionally, the July 2006 notice letter informed the 
Veteran as to disability ratings and effective dates.  As 
noted above, the claim was readjudicated via an SSOC issued 
in October 2009.  

There was a timing deficiency with the July 2006 notice 
letter with respect to the notice requirements under Dingess 
because it was provided after the initial rating action.  
Mayfield v. Nicholson.  The timing deficiency was remedied by 
the fact that the Veteran's claims were readjudicated by the 
RO in the October 2009 SSOC after proper VCAA notice was 
provided and after the Veteran had an opportunity to respond.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board 
concludes that the duty to notify has been met.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service personnel and treatment records, US Army 
Criminal Investigation Command (CID) records, VA and private 
treatment records, Social Security Administration (SSA) 
records, and a VA examination report.  Also of record and 
considered in connection with the appeal is the Veteran's RO 
and Travel Board hearing testimony, along with are various 
written statements submitted by the Veteran, his friends and 
family, and former service members.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The Veteran was an active participant in the claims process, 
identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  

Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the Veteran.  Therefore, any such error is harmless 
and does not prohibit consideration of this matter on the 
merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

Certain conditions involving what are generally recognized as 
diseases of a chronic nature, such as a sensorineural hearing 
loss, will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).  

However, the absence of in-service evidence of hearing loss 
is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  





The Veteran contends that he currently suffers from bilateral 
hearing loss due after damaging his ears while diving in 
Subic Bay while serving with various Navy SEAL teams.  

The Board notes that the Veteran's DD Form 214, Certificate 
of Release or Discharge from Active Duty, confirms that his 
military occupational specialty (MOS) was    .

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for bilateral hearing loss.  

In this regard, although a service treatment record, dated in 
October 1987 confirms that the Veteran was likely exposed to 
excessive noise due to grenades, service treatment records 
are entirely negative for any diagnoses of or treatment for 
hearing loss or tinnitus.

A VA audiology examination was conducted in April 2006. Here, 
the Veteran reported an onset of hearing loss beginning in 
the mid 1990's that had progressively worsened over the 
years. He endorsed symptoms related to bilateral tinnitus 
occurring 2 to 3 times a week. He denied experiencing any 
vertigo or being exposed to any excessive noise outside of 
the military.

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:

HERTZ

500 1000 2000 3000 4000 RIGHT 15 15 15 25 30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear. The Veteran was assessed with 
normal hearing bilaterally up to 2000 Hz, sloping to a mild 
sensorineural hearing loss in both ears at the high 
frequencies. Pure tone average was 21 in the right ear, and 
impedance measurement indicates normal middle ear function 
bilaterally.

Significantly, the examiner opined that the Veteran's mild 
high frequency hearing loss was most likely caused as a 
result of noise exposure while in service.

However, the examiner opined that the Veteran's current 
tinnitus was not caused by noise exposure, as tinnitus 
occurring 2 to 3 times per week was not consistent with 
tinnitus caused by noise exposure.

In September 2006, the Veteran underwent another VA audiology 
examination, during which he again endorsed symptoms of 
bilateral tinnitus occurring 2 to 3 times per week without 
vertigo, and bilateral hearing loss due to in-service 
exposure to excessive noise.

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:

HERTZ

500 1000 2000 3000 4000 RIGHT 15 20 15 25 30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear. Moreover, impedance measurement 
indicated normal middle ear functioning bilaterally.

The Veteran was diagnosed with a mild high frequency 
sensorineural hearing loss, bilaterally. The examiner opined 
that the Veteran's current tinnitus was not caused as a 
result of his use of Cloroquine in the service, as any 
ototoxic symptoms as a result of usage of this type of 
medication was usually reversible, and as the Veteran's 
service treatment records were silent for any complaints of 
tinnitus.

As the clinical findings do not reflect that the Veteran has 
current bilateral hearing loss disability within the meaning 
of 38 C.F.R. § 3.385, despite the current diagnosis of mild 
sensorineural hearing loss, the disorder is not considered a 
hearing loss disability for VA purposes under the law.  




Accordingly, the Board finds that the preponderance of the 
evidence is against the claims of service connection for a 
right shoulder disorder, a low back disorder, and bilateral 
hearing loss, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  


ORDER

Service connection for a right shoulder disorder is denied.  

Service connection for a low back disorder is denied.  
 
Service connection for bilateral hearing loss is denied.  




____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


